 136DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The exceptions :The Petitioner excepted to the Regional Director's finding thatVernon Craig (whose ballot was challenged) was not a supervisor.However, the Regional Director's report shows that the instruc-tions relayed by Craig to other employees were either routine orclerical in nature and did not require the exercise of independentjudgment or responsible direction.Moreover, at no time did Craig,as a management trainee, possess the power to take, or make effec-tive recommendations as to, personnel action. In these circumstanceswe adopt the Regional Director's finding that Craig was not asupervisor.The Petitioner also excepted to the Regional Director's findingthat a unit including Craig was agreed upon by the parties asappropriate and should be adopted by the Board.However, theRegional Director's report shows that the Petitioner had agreedto include in the unitallemployees at the Employer's Riversidestore, except for classifications required by the Act to be excluded.Craig was an employee at the Riverside store and did not fall intoany excluded classification.Although Craig had interests as amanagement trainee which were different from those of the rank-and-file employees included in the unit, and although the cases dis-cussed in the Petitioner's brief show that the Board might haveexcluded Craig for this reason if it had been called on to determinethe appropriate unit, the Petitioner here has voluntarilyagreedwith the Employer that the appropriate unit includedallemployeesat the Riverside store except for supervisors and other statutoryexceptions.We cannot agree with the Petitioner's argument thatit should now be permitted to disregard its previous agreement asto the appropriate unit.-Accordingly,we adopt the RegionalDirector's finding that Craig is included in the agreed appropriateunit, and that his ballot should be opened and counted.In view of the foregoing, we shall direct that Craig's ballot beopened and counted.[The Board directed that the Regional Director for the Twenty-firstRegion shall, within 10 days from the date of this Direction,open and count the ballot of Vernon Craig, and serve upon theparties a supplemental tally of ballots.]-AELts-Chalmers ManufacturingCo.,117 NLRB 744.Standard Steel CorporationandEngineers and Architects Asso-ciation,Petitioner.Case No. 21-RC-55093.March 11, 1959DECISION AND CERTIFICATION OF RESULTS OFELECTIONOn December 19, 1958,pursuant to a stipulation for certificationupon consent election,an election was conductedunder thedirection123 NLRB No. 25. STANDARD STEEL CORPORATION137and supervision of the Regional Director for the Twenty-firstRegion among the employees in the agreed-upon unit.Followingthe election, the Regional Director served upon the parties a tallyof ballots which showed that, of approximately 22 eligible voters,21 cast ballots, of which 7 were for, and 14 were against, the Peti-tioner.There was no challenged ballots.On December 24, 1958, the Petitioner filed timely objections toconduct affecting the results of the 'election.After an investiga-tion, the Regional Director on January 23, 1959, issued and dulyserved upon the parties his report on objections, in which he foundthe objections to be without merit and recommended they be over-ruled.Thereafter, the Petitioner filed timely exceptions to theRegional Director's report.Pursuant to Section 3(b) of the Act, the Board has delegated itspowers herein to a three-member panel [Members Rodgers, Jenkins,and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer.4.As stipulated by the parties, the following employees of theEmployer constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act:All draftsmen and engineers at the Employer's Vernon, Califor-nia, plant, excluding office clerical employees, employees engagedin sales work or estimating, guards, and all supervisors as definedin the Act.5.The Petitioner objects to the election on grounds that, on theafternoon preceding the election,' the Employer's president calleda meeting of eligible voters and made the following statements, insubstance :(a)That if the vote is for the union, it would take a longtime to elect officers and committeemen, and that the negotia-tions themselves would take a long time.But if the vote wasagainst the union, raises would be forthcoming immediately.(b)That if the vote is for the union, the only way you canget anywhere is by a strike and in the event of a strike, theCompany can bring in other engineers to do the work.Concerning statement (a), the Regional Director found no evi-dence to support the Petitioner's contention that such a statement'The Petitioner does not contend that the Employer's speech falls within the24-hourrule enunciatedinPeerless Plywood Company,107 NLRB 427. 138DECISIONS OF NATIONALLABOR RELATIONS BOARDwas made.PresidentBurns, in anaffidavit, stated that he read hisspeech from a prepared text,' and did not deviate from it exceptto answertwo questions from employees.He attached to the affi-davit a copy of his speech, and a summary of the questions andanswers that followed.During thecourse ofthe Regional Director'sinvestigation of the objections, Petitioner'switnessverified thatthe speech and answers to questions were as sworn to by Burns,and as contained in an appendix to the Regional Director's report.We have read the text of the Employer's speech, including hisanswers to employees' questions, and findin agreementwith theRegional Director that it does not contain the statements whichthe Petitioner attributes to the Employer, nor does it contain any-thing of an unlawful or coercive nature.3We find, therefore, thatas to alleged statement (a), the Petitioner's objection has no merit.With respect to statement (b), the Regional Director found thatthe Employer's remarks were permissible campaign propaganda ofthe kind the Board leaves to the good sense of the employees.Weagree.4Having considered the objections, the Regional Director's report,and the exceptions thereto, we find in agreement with the RegionalDirector that the objections do not raise substantial and materialissueswith respect to the conduct of the election.Accordingly,the objections are hereby overruled.As the Petitioner has notsecured a majority of the valid votes cast in the election, we shallmerely certify the results thereof.3We find no merit in the Petitioner's contention that it did not offer the prepared textof the Employer's speech as part of its objections,and that it was therefore prejudicedby the Regional Director's reference thereto.3 The questions and answers,as sworn to by Burns, were as follows :Q.How long will it take for the results of the voting to be announced?A. The results willbe announced just as soon as the ballots are counted, whichshould be within 10 or 15 minutes after the men have voted.We will have installedin this building one or possibly two regular election booths in which the men can votesecretly.There will be a representative of the National Labor Relations Boardpresent during the voting,and as soon as the voting is over the ballots will be talliedand the results announced.Q.Presuming that the vote goes against the Union,will the company then berelieved from the restrictions which it now has relative to discussing the grievancesof the men or will we have to wait for some sort of an official document fromWashington?A. As far as we know once the election is over that's it, and if the election isagainst the Union the company can discuss these matters in any way that the mensee fit.The Petitioner asserts in its exceptions that its witness did not actually agree to theEmployer's version,but rather told the field examiner that one of the Employer's answersto questions was : ". . . But if the vote is against the union, I will sit down and settleyour differences immediately."Even assuming that the statement was as alleged by thePetitioner,we find no promise of benefit or other element of coercion in the statement,properly taken inthe context of the speech and the employee's question to which it wasa response.' SeeIndependent Nail & Packing Company,120 NLRB 677;National Furniture Com-pany,Inc.,119 NLRB 1. AMERICAN DREDGING COMPANY139[The Board certified that a majority of the valid ballots wasnot cast for Engineers and Architects Association, and that saidorganization is not the exclusive representative of the Employer's,employees in the unit found appropriate.]American Dredging CompanyandSamuel BlairandLocal 825(Dredgemen'sBranch),InternationalUnion of OperatingEngineers,AFL-CIO,Party to the Contract.Case No. 4-CA-1554.March 1 2, 1959DECISION AND ORDEROn July 2, 1958, Trial Examiner Sydney S. Asher, Jr., issued_hisIntermediate Report in the above-entitled case finding thatthe Respondent has engaged in and is engaging in certain unfairlabor practices and recommending that it cease and desist therefrom.and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent,,General Counsel, and Local 825 (Dredgemen's Branch), Interna-tionalUnion of Operating Engineers, AFL-CIO, Party to theContract, filed exceptions to the Intermediate Report and briefsin support thereof.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Members Rodgers, Bean,and Fanning].The Board has reviewed the rulings of the Trial Examiner atthe hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations which are not inconsistent with thisdecision.1.The Respondent excepts to the Trial Examiner's finding, basedlargely upon the credited testimony of employee Samuel Blair,thatRespondent discriminatorily replaced Blair as a wiper onthe dredgePhiladelphiawhen it left drydock because of Blair'spast insistence that the Union process his grievances concerningovertime pay.We find, contrary to Respondent's contention, thatthe clear preponderance of all the relevant evidence does not demon-'The Respondentand Local825 have requested oral argument.This requestis herebydenied because the record,the exceptions,and the briefsadequatelypresent the issuesand the positions of the parties.123 NLRB No. 18.